MEMORANDUM **
Wilbert Huh Dzul, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Dzul’s motion to reopen as untimely because the motion was filed more than four years after the BIA’s April 12, 2002 order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final order), and Dzul did not show he was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing a motion to reopen can be equitably tolled “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
We do not reach Dzul’s contention that he substantially complied with the requirements in Matter of Lazada, 19 I. & N. Dec. 637 (BIA 1988), because the BIA’s untimeliness determination is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.